IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00076-CR
 
Christopher Lockhart,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 13th District
Court
Navarro County, Texas
Trial Court No. 31198
 

ABATEMENT ORDER

 




            A portion of the reporter’s
record is overdue, and despite several notices to the court reporter to file the
record, it has not been filed.[1]
 The court reporter has moved to Kansas.  Therefore, to avoid further delay and
to preserve the parties’ rights, we abate this cause to the trial court for a
hearing to determine: (1) why the remainder of the reporter’s record has not
been filed; and (2) what steps must be taken to ensure that it is filed within
a reasonable period of time after the hearing.  See Tex. R. App. P. 37.3(a)(2).
The trial court shall conduct the
hearing within 30 days after the date of this order.  The trial court
clerk and the court reporter shall file supplemental records within 45 days
after the date of this order.  See Fewins v. State, 170 S.W.3d 293,
296-97 (Tex. App.—Waco 2005, order) (per curiam).
PER CURIAM
Before Chief
Justice Gray,
Justice
Vance, and
Justice
Reyna
Order issued
and filed November 26, 2008
Do not publish
[CR25]
 




[1]
              A reporter’s record
of a pretrial hearing on Lockhart’s motion to suppress has been filed. 
However, a different court reporter made a record of Lockhart’s trial.



for writ of mandamus.
PER CURIAM
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
            (Chief
Justice Gray concurs in the judgment denying the petition for writ of
mandamus.  A separate opinion will not issue.  He notes, however, that the
majority issued an order dated March 31, 2008 in which a response was
requested.  The order includes the statement “Chief Justice Gray not
participating.”  This statement is erroneous.  Rather than order a response I
voted as follows:  “Saddle Brook West Apartments seeks relief of an order
granting a stay for eight months under the Service Members Civil Relief Act. 
The stay was granted four months ago.  There are four months remaining in the
stay as ordered.  I would deny the petition for mandamus because of Saddle
Brook’s delay in seeking relief.  Even if the Act does not apply, I cannot say
the trial court abused his discretion in granting the requested delay.”)
Petition denied
Opinion delivered and
filed May 21, 2008
[OT06]